Hammond, J.
The consideration for the note was advanced by the plaintiff at the request of the defendant, to pay a premium due on a life insurance policy in which one Henry W. Austin and the defendant were both interested, the former as the person whose life was insured, and the latter as co-assignee with one Ellis, to secure them as creditors of the former. The defendant and Ellis held also for the same purpose an assignment of Henry W. Austin’s interest in a certain trust created for his benefit under the will of his father, the trustee being Walter Austin.
At the trial the defence relied upon was payment, the burden of showing which was of course upon the defendant. It appeared that at the time the note was given the defendant gave to the plaintiff, as a security for its payment, an order for the amount of the note upon Walter Austin as trustee of Henry. At this "time Walter was away, but on his return, he as trustee having in his hands funds payable to or for the account of Henry, paid some of it to the plaintiff, to reimburse him for certain sums theretofore lent by him to Henry, not including however the sum for which the note and order were given. Neither the note nor order have ever been paid to the plaintiff. It appears however that upon Walter’s return the plaintiff turned over to him the note and order, and the evidence would warrant a finding that thereafter Walter had enough money in his hands to pay the order. Upon this state of things the defendant strongly insists that in law the order has been paid and in that way the note has been paid.
This position however is not tenable. Even if it be assumed that the defendant and Ellis were entitled as against Henry to receive the money left in the hands of the trustee, it nowhere *586appears that the trustee ever recognized such a right. He was trustee for Henry. The order was drawn not by Henry but by the defendant, and it does not appear, nor can it fairly be inferred from the evidence, that he ever accepted it or ever intended to pay it. On the contrary the evidence, so far as it goes, shows to the contrary. The simple fact that he could have accepted the order if he had so chosen, and that he had money enough to pay it is not enough.
At the close of the evidence the defendant presented twelve requests for ruling. It is unnecessary to go over them in detail. We see no error in the manner in which the court dealt with them.

Exceptions overruled.